Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claims 4, 7, 12, 14, and 21 have been amended, and will be allowed for the reasoning set forth in the Boards decision for affirmed in part on 12/17/2020.  Claims 4, 7, 12, 14, and 21 are allowed after the examiners amendment
EXAMINER’S AMENDMENT


Claims 1-3  (Canceled) 

 (Currently Amended) An electronic device comprising:
	an electronic processor;
	a memory operatively coupled to the processor; and
	a media player module for executing media content on the electronic device, the media player module stored in the memory and executable by the processor, wherein when executed by the processor the media player module causes the electronic device toi)	monitor sound within an ambient environment in which the electronic device resides;
ii)	compare the monitored sound in the ambient environment to a prescribed sound threshold and compare a frequency of the sound in the ambient environment with a frequency of sound output by the electronic device; and 
iii)	pause execution of the media content upon the sound in the ambient environment exceeding the prescribed sound threshold when the frequency of the ambient sound is substantially different from the frequency of the sound output by the electronic device.


Claim 7.  (Currently Amended) An electronic device comprising:
	an electronic processor;
	a memory operatively coupled to the processor; and
	a media player module for executing media content on the electronic device, the media player module stored in the memory and executable by the processor, wherein when executed by the processor the media player module causes the electronic device toi)	monitor sound within an ambient environment in which the electronic device resides;
ii)	compare the monitored sound in the ambient environment to a prescribed sound threshold;
iii)	pause execution of the media content upon the sound in the ambient environment exceeding the prescribed sound threshold; and
iv)	resume execution of the media content upon the sound in the ambient environment falling below the prescribed sound threshold for a prescribed time period.

Claim 8-11  (Canceled) 

Claim 12. (Currently Amended) A method of controlling flow of media content on an electronic device, comprising:
	executing media content on the electronic device;
	monitoring sound with an ambient environment in which the electronic device resides, wherein monitoring comprises using another electronic device to collect sound data, the another electronic device separate from the electronic device;
	comparing the sound in the ambient environment to a prescribed sound threshold; and
	upon the sound in the ambient environment exceeding the prescribed sound threshold, automatically pausing execution of media content on the electronic device.



Claim 14  (Currently Amended) A method of controlling flow of media content on an electronic device, comprising:
	executing media content on the electronic device;
	monitoring sound with an ambient environment in which the electronic device resides;
	comparing the sound in the ambient environment to a prescribed sound threshold and comparing a frequency of the sound in the ambient environment with a frequency of sound output by the electronic device; and 
	upon the sound in the ambient environment exceeding the prescribed sound threshold and when the frequency of the ambient sound is substantially different from the frequency of the sound output by the electronic device, automatically pausing execution of media content on the electronic device.
Claim 15-20 (Canceled)
Claim 21  (Currently Amended) A method of controlling flow of media content on an electronic device, comprising:
	executing media content on the electronic device;
	monitoring sound with an ambient environment in which the electronic device resides;
	comparing the sound in the ambient environment to a prescribed sound threshold;
	upon the sound in the ambient environment exceeding the prescribed sound threshold, automatically pausing execution of media content on the electronic device; and
	resuming execution of the media content upon the sound in the ambient environment falling below the prescribed sound threshold for a prescribed time period.

Claim 22 (Canceled)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421